         Case 1:18-cv-10225-MLW Document 268 Filed 06/17/19 Page 1 of 3



                            UNITED STATES DISTRICT COURT
                             DISTRICT OF MASSACHUSETTS

                                               )
LILIAN PAHOLA CALDERON JIMENEZ                 )
and LUIS GORDILLO, et al.,                     )
                                               )
Individually and on behalf of all others       )   No. 1:18-cv-10225-MLW
similarly situated,                            )
                                               )
               Plaintiffs-Petitioners,         )
                                               )
       v.                                      )
                                               )
KEVIN McALEENAN, et al.,                       )
                                               )
               Defendants-Respondents.         )
                                               )

PETITIONERS’ EMERGENCY MOTION FOR TEMPORARY RESTRAINING ORDER
           AND STAY OF REMOVAL OF CLASS MEMBER MR. V

       Under Rule 65 of the Federal Rules of Civil Procedure, Petitioners respectfully request

that this Court:


            1. Issue an order today barring ICE from removing Mr. V from the jurisdiction of

               ICE Boston Enforcement and Removal Operations until further order, and

               pending an examination of the issues by class counsel and, if necessary, the

               Court;

            2. Issue an order compelling the government to provide an explanation that permits

               class counsel to understand the reasons for Mr. V’s detention and intended

               removal. Specifically, Respondents should be ordered to describe the

               circumstances and basis of Mr. V’s detention and removal, including who made

               that decision, and the reasons for the decision. If the reasons were

               contemporaneously recorded, Respondents should be compelled to produce the
        Case 1:18-cv-10225-MLW Document 268 Filed 06/17/19 Page 2 of 3



              document(s) where they were recorded. Finally, Respondents should be ordered

              to provide the EARM printout and I-130 application for Mr. V.

Respectfully submitted this 17th day of June, 2019.

                                                 /s/ Shirley Cantin

Matthew R. Segal (BBO # 654489)                  Kevin S. Prussia (BBO # 666813)
Adriana Lafaille (BBO # 680210)                  Shirley X. Li Cantin (BBO # 675377)
AMERICAN CIVIL LIBERTIES UNION                   Michaela Sewall (BBO# 683182)
FOUNDATION OF MASSACHUSETTS, INC.                Stephen Provazza (BBO # 691159)
211 Congress Street                              Colleen M. McCullough (BBO # 696455)
Boston, MA 02110                                 Matthew W. Costello (BBO # 696384)
(617) 482-3170                                   WILMER CUTLER PICKERING
                                                   HALE AND DORR LLP
Kathleen M. Gillespie (BBO # 661315)             60 State Street
Attorney at Law                                  Boston, MA 02109
6 White Pine Lane                                Telephone: (617) 526-6000
Lexington, MA 02421                              Facsimile: (617) 526-5000
(339) 970-9283                                   kevin.prussia@wilmerhale.com
                                                 shirley.cantin@wilmerhale.com
                                                 michaela.sewall@wilmerhale.com
                                                 stephen.provazza@wilmerhale.com
                                                 colleen.mccullough@wilmerhale.com
                                                 matthew.costello@wilmerhale.com

                                                 Attorneys for Petitioners
         Case 1:18-cv-10225-MLW Document 268 Filed 06/17/19 Page 3 of 3



FEDERAL RULE OF CIVIL PROCEDURE 37 AND LOCAL RULE 7.1 CERTIFICATE

       I hereby certify that in accordance with Federal Rule of Civil Procedure 37(a) and Local Rule

7.1(a)(2), prior to the filing of the above motion counsel for Petitioners and counsel for Respondents

met and conferred in good faith to narrow or resolve the issues in this motion.

                                               /s/ Shirley Cantin______________
                                               Shirley X. Li Cantin (BBO #675377)
